                  Case 16-21121-RAM             Doc 67      Filed 09/30/19      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re: VICTOR JESUS CASTANEDA                                            Case No: 16-21121-RAM
       and MIRIAM JULIA CASTANEDA,                                       Chapter 13
                Debtors.         /

                  CERTIFICATE OF SERVICE OF DEBTORS’
           MOTION FOR RELIEF FROM STAY, NUNC PRO TUNC TO
     SEPTEMBER 3, 2019, TO PROSECUTE A DEFENSIVE MOTION FOR FINAL
   SUMMARY JUDGEMENT IN STATE COURT ACTION AND NOTICE OF HEARING

I HEREBY CERTIFY that true and correct copies of the Debtors’ Motion for Relief From
Stay, Nunc Pro Tunc to September 3, 2019, to Prosecute a Defensive Motion for Final
Summary Judgement in State Court Action [ECF 65] and the Notice of Hearing [ECF 66]
(“Documents”), were served as follows:

The Notices of Electronic Filing (NEF’s) for these Documents are hereby incorporated by
reference for the purpose of identifying those parties who were served electronically and the
times of service.

The parties appearing in the Service List below are nonregistered users or registered users
who have yet to appear electronically in this case, and who were served in the manner
indicated on the 25th day of September 2019.

                                                         Submitted By:

                                                         /s/ James Schwitalla
                                                         James Schwitalla, Esquire
                                                         F.B.N. 911488
                                                         Attorney for the Debtor(s)
                                                         Park Place II
                                                         12954 S.W. 133 Court
                                                         Miami, Florida 33186
                                                         Office (305) 278-0811
Service List
Via Regular U.S. Mail

Michelle Garcia
c/o Law Offices of Brandon L. Chase, P.A.
2800 Ponce de Leon Blvd., Suite 1100
Coral Gables, FL 33134


                               The Bankruptcy Law Offices of James Schwitalla, P.A.
   Park Place II  12954 SW 133 Court  Miami, FL 33186  Telephone: (305) 278-0811  Telecopier (305) 278-0812
                                           www.MiamiBankruptcy.net
                  Case 16-21121-RAM             Doc 67      Filed 09/30/19      Page 2 of 2



Service List
Via Electronic Mail

Brandon L. Chase, Esquire
brandon@chasejustice.com




                               The Bankruptcy Law Offices of James Schwitalla, P.A.
   Park Place II  12954 SW 133 Court  Miami, FL 33186  Telephone: (305) 278-0811  Telecopier (305) 278-0812
                                           www.MiamiBankruptcy.net
